

PUBLIC COMPANY MANAGEMENT CORPORATION


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), entered into this 12th day of April
2007, and made effective as of January 2, 2007 (the “Effective Date”), BY and
BETWEEN Public Company Management Corporation (the “Company”), a Nevada
corporation, and Trae O'Neil High, (the “Consultant”).


A.  The Consultant will be one of the key executives of the Company and has
background, knowledge, experience and expertise in corporate, securities and tax
law and financial reporting for publicly-held companies.


B. The Company wishes to obtain the services of the Consultant as Chief Legal
Officer (hereinafter defined as “CLO”) and the Consultant wishes to provide
these services to the Company in the capacity of an independent contractor.


THEREFORE, in consideration of the recitals, the following representations and
covenants and the payment of one dollar made by each party to the other, the
receipt and sufficiency of which is acknowledged by each party, the parties
agree on the following terms:


1.0 ENGAGEMENT AND DURATION


1.1 The Company hereby engages the services of the Consultant for the position
of CLO of the Company, and the Consultant hereby accepts such engagement and
agrees to perform the services to the best of his ability and in accordance with
terms and conditions of this Agreement.


1.2 The Company shall retain the Consultant for a term of one calendar year
commencing on the Effective Date and expiring on December 31, 2007 (the “Term”).
Mutually agreeable extensions by both parties will be accepted per the agreement
of both parties and compensation milestones set forth in subsection 3.2.1 will
extend into any extension or ongoing future consulting agreement if they have
yet to be fulfilled.


2.0 DUTIES


2.1 The Consultant shall, pursuant to this Agreement, perform all duties
customarily performed by a person with like title and position of a small,
publicly-held corporation engaged in a business similar to the Company’s
business. Consultant’s primary role will be CLO serving many functions
including, the following:



 
·
handling matters for the Company under the Securities Act of 1933, as amended
(the “1933 Act”), the Securities Exchange Act of 1934, as amended (the “1934
Act”) and state securities laws including its periodic or other reporting
requirements;

 
 
1

--------------------------------------------------------------------------------

 
 

 
·
managing the general workflow pursuant to all Consulting Agreements, which shall
be in a form similar to the attached Exhibit A, between the Company and the
Company’s clients (the “Consulting Agreements”) and be executed in the manner
provided in the roadmap (the “Roadmap”) attached hereto as Exhibit B;

 
·
performing initial services related to the Consulting Agreements such as
coordinating for the Company's clients the filing of articles of incorporation
in Nevada or other jurisdictions and the completion of bylaws and organizational
minutes, setting up transfer agent services and completing capitalization
tables, shareholder lists and other items necessary for the initial issuance of
stock in the Company's clients to the Company pursuant to the Consulting
Agreements;

 
·
performing legal aspects of the gap analysis review during Phase I, Step 3
(Document Production Review) of the Roadmap for all Consulting Agreements;

 
·
performing services during Phase II, Stage I, Step 4 (Founders Round) of the
Roadmap for all Consulting Agreements;

 
·
coordinating the Edgar services of all clients of the Company during Phase, II,
Stage II, Step 4 (Edgarization) of the Roadmap for all Consulting Agreements;
provided, however, that the fees and other costs for Edgarization shall be the
sole responsibility of each client;

 
·
performing or subcontracting Edgar filing services for the Company;

 
·
providing services during Phase II, Stage IV (NASD Market Maker and Form 211) of
the Roadmap for all Consulting Agreements;

 
·
participating in daily and issue-specific Company conference calls related to
the duties provided for in this subsection 2.1 and weekly project management
conference calls with clients;

 
·
traveling at least once per month to Nevada for business at the Company’s office
at 5770 El Camino Road, Las Vegas, Nevada 89118 or at such other location as
shall be approved by the Company’s board of directors; and

 
·
performing other administrative tasks reasonably associated with the position of
CLO.



In performing services hereunder, Consultant shall be allowed reasonable access
to use the services of any administrative assistant(s) of the Company or other
person(s) performing like tasks.


2.2 The following services are not the duties of the Consultant and are
specifically excluded from this Agreement:



 
·
providing services relating to matters regarding the Investment Company Act of
1940; the Investment Advisor Act of 1940, or similar state laws;

 
·
performing any litigation in federal or state court by or against the Company;

 
·
preparing registration statements for clients of the Company pursuant to the
1933 Act, the 1934 Act or state securities laws;

 
 
2

--------------------------------------------------------------------------------

 
 

 
·
performing services during Phase I, Step 4 (Retain Corporate Attorney), Phase
II, Stage II (Preparation of Private Placement Memorandum and/or Registration
Statement) other than coordinating the Edgarization during Step 5 of Phase II,
Stage II, and Stage III (Clearing SEC Comments and Effectiveness of Registration
Statement) of the Roadmap for all Consulting Agreements,

 
·
performing or subcontracting Edgar filing services for the Company’s clients;
and

 
·
performing SEC compliance services for the Company’s clients pursuant to Phase
III (SEC Compliance) of the Roadmap for all Consulting Agreements or such other
agreements between the clients and the Company regarding such matters.



2.3 The Consultant shall use his best efforts to promote the interests of the
Company and, to the extent necessary to discharge the responsibilities assigned
to the Consultant, perform faithfully and efficiently such responsibilities.


2.4 Consultant agrees to devote at least 40 hours per week to his duties as CLO.
The Company acknowledges that Consultant may provide legal or other services to
third parties not to exceed 30 hours per week (“Third-Party Services”).


2.5 The Consultant shall report directly and only to Mr. Stephen Brock.


2.6 The Consultant shall perform his duties in New York.


2.7 The Consultant will, subject to the terms of this Agreement, comply promptly
and faithfully with the Company’s reasonable instructions, directions, requests,
rules and regulations as may be expected of a similarly situated consultant. The
Company shall not be deemed to have waived the right to require the Consultant
to perform any duties hereunder by assigning the Consultant to any other duties
or services or by assigning another individual to perform the duties of the
Consultant.


2.8 In the event of a change of control of the Company, the Consultant shall
continue to serve the Company in the same capacity and have the same authority,
responsibilities and status as he had as of the date immediately prior to the
change of control. Following a change of control, the Consultant’s services
shall be performed at such location as may be mutually agreed upon between the
Company and the Consultant. For the purposes of this Agreement, a “change of
control” shall be deemed to have occurred when:



 
(a)
a person other than the current control person of the Company becomes a control
person; or




 
(b)
a majority of the directors elected at any annual or special general meeting of
shareholders of the Company are not individuals nominated by the Company’s
then-incumbent board of directors.



 
3

--------------------------------------------------------------------------------

 
 
2.9 The Consultant shall have the right of first refusal to provide Third Party
Services to clients of the Company and, for additional compensation to be paid
by the Company, to provide to such clients services in Phase I, Step 4 (Retain
Corporate Attorney), Phase II, Stage II (Preparation of Private Placement
Memorandum and/or Registration Statement), Phase II, Stage III (Clearing SEC
Comments and Effectiveness of Registration Statement), and/or Phase III (SEC
Compliance) of the Roadmap for all Consulting Agreements; provided, however,
that such right of first refusal shall cease with respect to Phase I, Step 4 and
all Steps of Phase II, Stage II other than Step 5 (Edgarization) during any time
that the Consultant is assigned to five or more such clients for services in
Phase I, Step 4 or Phase II, Stage II, as applicable; and shall cease with
respect to Phase III during any time that the Consultant is assigned to ten or
more such clients for services in Phase III. The Consultant shall have the right
of first refusal to provide Third Party Services to clients of the Company for
compensation to be paid by such clients.


3.0 REMUNERATION AND BENEFITS


3.1 Cash Compensation, Stock Compensation and Signing Bonus


3.1.1 During the Term of the Agreement, the Consultant shall receive yearly
compensation of $120,000 (“Cash Compensation”), to be billed by Consultant in
monthly installments consisting of $10,000 (“Cash Compensation”) and 180,000
shares of the Company’s common stock (“Stock Compensation”) registered on Form
S-8 and bearing a legend regarding the Consultant’s status as an affiliate
within the meaning of Rule 144 (“S-8 Shares”), which shall accrue monthly in
equal amounts of 15,000 S-8 Shares per month and are payable quarterly. The
Consultant shall receive 25,000 S-8 Shares of the Company’s common stock as a
signing bonus.


3.2 Compensation Milestones and Bonus Shares


3.2.1 If during the Term of this Agreement the milestones listed below are met,
the Consultant shall receive the amount of shares of restricted and/or
registered common stock of the Company as a bonus (the “Stock Bonus”) as listed
after each milestone:



 
·
Per quoted or listed company: 25,000 shares of the Company’s common stock which
will be restricted shares within the meaning of Rule 144 of the 1933 Act
(“Restricted Shares”);

 
·
Per client signed after the date hereof per milestone achieved within the time
periods specified in such client’s Consulting Agreement: 10,000 Restricted
Shares of the Company’s common stock;

 
§
The Company files a Form 10-KSB on or before the 40th day after the end of its
fiscal year: 35,000 Restricted Shares;

 
·
The Company files any Form 10-QSB during the Term on or before the 25th day
after the end of the fiscal quarter: 10,000 Restricted Shares

 
·
The Company’s common stock trades on the American Stock Exchange (the “Amex”),
the National Association of Securities Dealers Automated Quotation System (the
“NASDAQ”) or the New York Stock Exchange (the “NYSE”) (or any successor to such
entities) or any other national securities exchange: 100,000 Restricted Shares;

 
 
4

--------------------------------------------------------------------------------

 
 

 
·
The Company’s net income is $1,000,000 or more during the fiscal year ending
September 30, 2007, during any interim period beginning after the Effective Date
and ending prior to September 30, 2007 or during any interim period beginning on
October 1, 2006 and ending on or before the expiration of this Agreement: 85,000
shares, of which 50% will be Restricted Shares and 50% will be S-8 Shares; and

 
·
Consultant performs presentations directed by the Company at industry, trade or
other conferences or participates in such conferences, presentations and/or
exhibits on behalf of a client: 20,000 Restricted Shares per presentation plus
reimbursement of expenses.



The Stock Bonus pursuant to this subsection 3.2.1 is payable quarterly. For
purposes of this subsection 3.2.1, the term “quoted or listed company” means any
existing or new client of the Company whose common stock is not cleared for
quotation on the over-the-counter Bulletin Board or the NASDAQ, or listed, or
authorized for listing, on the Amex or the NYSE (or any successor to such
entities) or any other national securities exchange as of the Effective Date,
but such common stock becomes cleared for quotation on any one of such quotation
systems or exchanges during the Term of this Agreement.


3.3 Reimbursement of Expenses


3.3.1 The Company shall reimburse the Consultant for all reasonable expenses
incurred by the Consultant in the performance of his duties pursuant to this
Agreement upon the Consultant providing the Company with receipts for such
expenses. Such reimbursable expenses shall not include customary day-to-day
office expenses, including but not limited to copies, faxes, and office
supplies.


3.3.2 The Company shall reimburse Consultant during the Term of this Agreement
up to an aggregate of $4,000 of the costs to establish and/or maintain one or
more trusts within or outside of the United States for the Consultant’s asset
protection purposes.


3.4 Paid Time Off and Other Benefits


3.4.1 Consultant will be entitled to six weeks of paid time off during the Term
of this Agreement. All Cash Compensation, Stock Compensation and Stock Bonus
provided for in this Agreement shall accrue during Consultant’s paid time off
and continue to be payable as provided for in this Agreement.


3.4.2 In addition to any other compensation or benefits to be received by the
Consultant pursuant to this Agreement, the Consultant shall be entitled to
participate in all benefit plans which the Company may from time to time provide
to its key officers, employees and/or consultants.
 
 
5

--------------------------------------------------------------------------------

 


3.5 Indemnification


3.5.1 The Company shall to the fullest extent permitted by law or as set forth
in the Articles of Incorporation, and any future amendments, and the Bylaws of
the Company, indemnify, defend and hold harmless Consultant from and against any
and all claims, demands, proceedings, liabilities, damages, losses and expenses
(including attorney's fees, court costs and disbursements) arising out of the
fact that he is or was serving as Consultant of the Company, or the performance
of his duties hereunder except in the case of Consultant’s gross negligence,
willful misconduct, criminal conduct or violations of law.


3.6 Insurance


3.6.1 In the event that the Company obtains director or officer insurance
covering any person during the Term of this Agreement, the Company will also
take reasonable measures to obtain such insurance covering Consultant.


3.7 Taxes


3.7.1 Consultant shall be responsible for the payment of all taxes to the
Internal Revenue Service as well as any taxes payable in the United States
including taxes payable to any state or local jurisdiction. Consultant
indemnifies the Company with respect to the payment of any and all taxes owing
and due for Cash Compensation, Stock Compensation or Stock Bonus.


4.0 RESTRICTIVE COVENANTS


4.1 Non-Competition


4.1.1 During the Term of this Agreement and for three months following
termination of this Agreement as provided in section 5.0 hereof, the Consultant
shall not directly or indirectly:



 
(a)
own, operate, manage, control, invest, participate in any manner or have any
interest in;




 
(b)
act as an officer, director, agent, employee, advisor or consultant of; or




 
(c)
assist in any way or in any capacity, any person, firm, association,
partnership, corporation or other entity which is,



a business that is the same or substantially similar to and/or competes with the
business then engaged in by the Company (the “Competitive Entity”) anywhere in
the United States (the “Territory”). Nothing in subsection 4.1 hereof shall be
construed to limit the Consultant’s ability during the three-month period
following termination of this Agreement to provide legal services to one or more
third parties, provided that such third party is not a Competitive Entity.


 
6

--------------------------------------------------------------------------------

 
 
4.1.2 The restriction set out in subsection 4.1.1(a) above shall not apply to
the collective, direct or indirect, ownership of Consultant and his associates
(as such term is defined in Regulation 14(A) promulgated under the 1934 Act, as
in effect on the date first written above) of less than an aggregate of ten
percent (10%) of the securities of any Competitive Entity, but only if such
investment is of a totally passive nature and does not involve Consultant
devoting time to the management or operations of such Competitive Entity and
Consultant is not otherwise involved in the business of such Competitive Entity.


4.1.3 The Consultant acknowledges that the restrictions contained in this
subsection 4.1 are reasonable; however, in the event that any court should
determine that any of the restrictive covenants contained in subsection 4.1.1 or
4.1.2 of this Agreement, or any part thereof, are unenforceable because of the
duration of such provision or the area covered thereby, such court shall have
the power to reduce the duration or area of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.


4.1.4 Nothing in subsection 4.1 hereof shall restrict or preclude Consultant
from providing Third Party Services; however the Consultant shall not provide
Third Party Services to a Competitive Entity.


4.2 Delivery of Records 


4.2.1 Upon the termination of the Consultant’s engagement with the Company, the
Consultant will deliver to the Company all books, records, lists, brochures and
other property belonging to the Company or developed in connection with the
business of the Company.


4.3 Confidentiality


4.3.1  The term “Confidential Information” means any and all information
concerning the business of the Company which the Consultant may receive or
develop as a result of his engagement. All documents, procedures, policies,
programs, reports, plans, proposals, technical information, know-how, systems
and other information unique to the Company, its customers or principals,
received or developed by the Consultant are the property of the Company and/or
such parties. The Consultant shall not make any unauthorized disclosure or use
of and shall use his best efforts to prevent publication or disclosure or use of
Confidential Information.


4.3.2 The Consultant acknowledges that any unauthorized disclosure or use of
Confidential Information by the Consultant may result in material damages to the
Company and consents to the issuance of an injunction or other equitable remedy
to prohibit, prevent or enjoin unauthorized disclosure or use of Confidential
Information by the Consultant.


 
7

--------------------------------------------------------------------------------

 
 
4.3.3  Except as authorized by the Company, the Consultant will not:



 
(a)
duplicate, transfer or disclose nor allow any other person to duplicate,
transfer or disclose any of the Company’s Confidential Information;




 
(b)
use the Company’s Confidential Information without the prior written consent of
the Company; or




 
(c)
incorporate, in whole or in part, within any domestic or foreign patent
application any proprietary or Confidential Information disclosed by the
Company.



4.3.4 The Consultant will safeguard all Confidential Information at all times so
that it is not exposed to or used by unauthorized persons, and will exercise at
least the same degree of care to protect all Confidential Information whether or
not developed by the Consultant.


4.3.5 The restrictive obligations set forth above shall not apply to the
disclosure or use of information which:



 
(a)
is or later becomes publicly known under circumstances involving no breach of
this Agreement by the Consultant;




 
(b)
is already known to the Consultant at the time of receipt of the Confidential
Information from the Company;




 
(c)
is lawfully made available to the Consultant by a third party having the right
to disclose it to Consultant without violation of any obligation to the Company;
or




 
(d)
is required to be disclosed by the Consultant pursuant to legal process (e.g., a
subpoena), provided that Consultant notifies the Company immediately upon
receiving or becoming aware of the legal process in question.



4.3.6 If the Consultant contends that any such information disclosed to him by
the Company is in the public domain or was in the possession of the Consultant
prior to such disclosure and not under an obligation of confidence, the
Consultant will, within ten days of receipt by the Consultant of such disclosure
give written notice of such contention to the Company, which written notice
shall include a complete identification of the information in question and the
derivation thereof, including particulars of any contract in which the
Consultant or any other person has made use of such concept or information. If
the Consultant has not within ten days of receipt by the Consultant of such
disclosure given such written notice to the Company, then it shall be
conclusively presumed that all information communicated by the Company to the
Consultant concerning the development originated with the Company and
constitutes secret and confidential information and know-how.    
 
 
8

--------------------------------------------------------------------------------

 
 
4.3.7 The Consultant hereby certifies that he has not brought and will not bring
with the Consultant to the Company or use while performing his Consultant duties
for the Company any materials or documents of a former client of the Consultant
which are not generally available to the public except the know-how to which the
right to use has been duly licensed to the Company by such former client. The
Consultant understands that while engaged by the Company, the Consultant is not
to breach any obligation of confidence or duty and the Consultant agrees that he
will fulfill all such obligations during his engagement with the Company.


4.3.8 No patent right or licenses are guaranteed by this Agreement and patent
rights or licenses now or developed during the Term of this Agreement are the
property of the Company. The disclosure of Confidential Information under this
Agreement shall not result in any obligation for either party to grant any
rights in its patent rights or confidential information, and no other
obligations of any kind are assumed by or implied against either party, except
for those stated in this Agreement.


4.3.9 The provision of subsection 4.3 hereof shall survive the termination of
this Agreement.


5.0 TERMINATION 


5.1 The Company may terminate the Consultant’s engagement under this Agreement
at any time upon the occurrence of any of the following events:



 
(a)
the Consultant acting unlawfully, dishonestly, negligently, incompetently or in
bad faith;




 
(b)
the conviction of the Consultant of a felony;




 
(c)
the Consultant becoming permanently disabled or disabled for a period exceeding
90 consecutive days or 90 days calculated on a cumulative basis during the Term
of this Agreement;




 
(d)
the breach or default of any term of this Agreement by the Consultant if such
breach or default has not been remedied to the reasonable satisfaction of the
Company within 14 days after written notice of the breach or default has been
delivered by the Company to the Consultant; or



 
9

--------------------------------------------------------------------------------

 
 

 
(e)
at the will of the Company, upon 30 days written notice to the Consultant by the
Company with a unanimous vote or signed written consent of the Company’s board
of directors.



5.2 The Consultant may terminate his obligations under this Agreement:



 
(a)
at any time after the expiring of 120 days of the date on which there is a
change of control, as described in subsection 2.8 of this Agreement or the
Company has a successor as described in subsection 14.1 of this Agreement;




 
(b)
upon the default or breach of any term of this Agreement by the Company if such
breach or default has not been remedied or is not being remedied to the
reasonable satisfaction of the Consultant, within 14 days after written notice
of the breach or default has been delivered by the Consultant to the Company; or




 
(c)
at the will of the Consultant, upon 30 days written notice to the Company by the
Consultant.



5.3 In the event of the termination of the Consultant's engagement under this
Agreement, Consultant will be entitled only to the Cash Compensation, Stock
Compensation and Stock Bonus earned by Consultant hereunder as of the date of
such termination. The Consultant shall not be entitled to a severance of any
kind upon termination of this Agreement for any reason.


5.4 The rights of the Company and the Consultant under section 5.0 hereof are in
addition to and not in derogation of any other remedies which may be available
to the Company or the Consultant at law or in equity.


6.0 PERSONAL NATURE


6.1 This Agreement is personal in nature and is entered into based upon the
singular skill, qualifications and experience of the Consultant.


7.0 RIGHT TO USE CONSULTANT’S NAME AND LIKENESS


7.1 The Consultant hereby grants to the Company the right to use the
Consultant’s name, likeness and/or biography in connection with the services
performed by the Consultant under this Agreement and in connection with the
advertising or exploitation of any project with respect to which the Consultant
performs services for the Company.


8.0 WAIVER


8.1 No consent or waiver, express or implied, by any party to this Agreement of
any breach or default by the other party in the performance of its obligations
under this Agreement or of any of the terms, covenants or conditions of this
Agreement shall be deemed or construed to be a consent or waiver of any
subsequent or continuing breach or default in such party’s performance or in the
terms, covenants and conditions of this Agreement. The failure of any party to
this Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party's right to
assert such claim at any time thereafter.


 
10

--------------------------------------------------------------------------------

 
 
9.0 NOTICES


9.1 Any notice relating to this Agreement or required or permitted to be given
in accordance with this Agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid to the address of the
parties set out on the first page of this Agreement. Any notice shall be deemed
to have been received if delivered, when delivered, and if mailed, on the fifth
day (excluding Saturdays, Sundays and holidays) after the mailing thereof. If
normal mail service is interrupted by strike, slowdown, or other cause, a notice
sent by registered mail will not be deemed to be received until actually
received and the party sending the notice shall utilize any other services which
have not been so interrupted or shall deliver such notice in order to ensure
prompt receipt thereof.


9.2 Each party to this Agreement may change its address for the purpose of
section 9.0 hereof by giving written notice of such change in the manner
provided for in subsection 9.1 hereof.


10.0 APPLICABLE LAW


10.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada and the federal laws of the United States applicable
therein, which shall be deemed to be the proper law hereof. The parties hereto
hereby submit to the jurisdiction of the courts of Clark County, Las Vegas,
Nevada.


11.0 SEVERABILITY 


11.1 If any provision of this Agreement for any reason be declared invalid or
unenforceable, such declaration shall not effect the validity or enforceability
of any remaining portion of this Agreement, which remaining portion shall remain
in full force and effect as if this Agreement had been executed with the invalid
or unenforceable portion thereof eliminated and is hereby declared the intention
of the parties that they would have executed the remaining portions of this
Agreement without including therein any such part, parts or portion which may,
for any reason, be hereafter declared invalid or unenforceable.
 
 
11

--------------------------------------------------------------------------------

 


12.0 ENTIRE AGREEMENT


12.1 This Agreement constitutes the entire agreement between the parties hereto
and there are no representations or warranties, express or implied, statutory or
otherwise other than set forth in this Agreement and there are no agreements
collateral hereto other than as are expressly set forth or referred to herein.
This Agreement cannot be amended or supplemented except by a written agreement
executed by both parties hereto, provided that if the Company becomes listed on
the Amex, NASDAQ or NYSE, the Company and the Consultant shall reasonably
renegotiate the terms of this Agreement to the extent such terms are
inconsistent with the rules and regulations of such exchange or quotation
system.


13.0 ARBITRATION


13.1 In the event of any dispute arising in the determination of the
compensation to be paid pursuant to subsection 5.0 hereof or of the Consultant's
compensation as set out in this Agreement, the matter in dispute shall be
referred to the auditors of the Company for determination. If the auditors
cannot agree on a determination of the matter in dispute within ten days
following the referral to them, the matter in dispute shall be referred to a
single arbitrator under the Arbitration Act then in effect federally, and the
arbitration shall take place in Clark County, Las Vegas, Nevada.


14.0 LIMITATIONS ON ASSIGNABILITY


14.1 Consultant’s duties and responsibilities under this Agreement are not
assignable or delegable in whole or in part. The Company may assign this
Agreement to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company; provided, however, that the Company will require any
successor to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, the "Company"
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


15. 0 BURDEN AND BENEFIT


15.1 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.


16.0 TIME


16.1 Time is of the essence of this Agreement.


 
12

--------------------------------------------------------------------------------

 
 
17.0 COUNTERPART, PHOTOCOPIES AND FAXES


17.1 This Agreement may be executed in counterpart and such counterparts
together shall constitute one and the same instrument and notwithstanding the
date of execution shall be deemed to bear the date as set out on the first page
of this Agreement. It shall not be necessary in making proof of this Agreement
or any counterpart hereof to produce or account for any of the other
counterparts. A copy of this Agreement signed by one party and faxed to another
party shall be deemed to have been executed and delivered by the signing party
as though an original. A photocopy of this Agreement shall be effective as an
original for all purposes.


IN WITNESS WHEREOF the undersigned have duly executed this Agreement as of the
date set out on the first page of this Agreement.


PUBLIC COMPANY MANAGEMENT CORPORATION




/s/ Stephen Brock                                         
Stephen Brock, President & CEO




CONSULTANT




/s/ Trae O'Neil High                                      
Trae O'Neil High
 
 
13

--------------------------------------------------------------------------------

 